DETAILED ACTION
In the Non-Final Rejection mailed 9/15/2020, claims 1-12 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 1/14/2021 has been entered:
Claims 1 and 3-19 are active.
Claim 2 is cancelled.
Claims 13-19 are new.
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
Applicant argues that Packer doesn’t disclose injecting a predetermined constant charge on each firing as recited in claim 1 or imposing a constant potential difference on each firing as recited in claim 13. This argument is predicated on paragraph [0035] of Packer, which teaches that the initial voltage generated by the slide movement is unknown, and the initial voltage is what can be calculated to determine the slide speed and thus whether or not a shot occurred as described in paragraphs [0032] and [0033] and, since the initial voltage is variable, the potential before the next shot can’t permit an accurate measurement of the cyclic firing rate. Further, paragraph [0034] teaches that the capacitor is fully discharged before a further shot is fired, and therefore the accumulated charge of the capacitor can’t be measured to determine the effective firing rate.
This argument is, respectfully, not found to be persuasive by the examiner. The initial voltage is only variable or unknown in the sense that a different voltage is expected for each different type of slide movement event in Packer. Importantly, the voltage will only be different .
Claim Objections
Claims 1, 8, and 19 are objected to because of the following informalities: 
Regarding claim 1, the phrase “into the capacitor” should be inserted after “charge” in the last line of the claim.
Regarding claims 8 and 19, the phrase “of the weapon” should be inserted after the word “firing” at the end of each claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 5, 9-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Packer et al. (US 2010/0251586), herein ‘Packer’.
Regarding claims 1, 9-10, and 13, Packer discloses a device (100) for measuring an effective and/or cyclic rate of fire (par. 40) for a weapon (102), the device comprising: 
at least one RC accumulator network comprising a capacitor (156) and a resistor (172) in parallel;
a self-powered system configured to recover energy from firing the weapon (par. 31 lines 10-14; par. 35 lines 6-8) to charge said capacitor on each firing of the weapon (par. 31 lines 10-14 and par. 35 lines 6-8), wherein the self-powered system is configured either to inject a predetermined constant charge on each firing (par. 31 lines 10-14 and par. 35 lines 6-8) or to impose a constant difference in potential across the terminals of the capacitor on each firing of the weapon (par. 31 lines 10-14 and par. 35 lines 6-8);
a voltage measurement element (174) configured to measure a voltage across terminals of the capacitor (par. 35; lines 13-17); and
an electronic device (150, 200) that is configured to calculate the cyclic rate of fire and/or the effective rate of fire based on a value measured by the voltage measurement element (par. 33 lines 8-13; par. 34; par. 40; par. 42).
Regarding claims 3 and 14, Packer discloses wherein a time constant of the RC accumulator network is chosen to represent dynamics of the effective rate of fire (par. 36 and 40).
Regarding claims 5 and 16, Packer discloses wherein a time constant of the RC accumulator network is chosen to represent dynamics of the cyclic rate of fire (par. 36 and 40). 
Regarding claim 11, Packer discloses an additional step of calculating the cyclic rate of fire using a discharge curve of the resistor and the capacitor (par. 36 and 40).
Regarding claim 12, Packer discloses an additional step of calculating the effective rate of fire using a discharge curve of the resistor and the capacitor (par. 36 and 40). 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 2010/0251586) as applied to claims 3, 5, 14, and 16 above, respectively, and further in view of Quinn et al. (US 7614333), herein ‘Quinn’.
Regarding claims 4, 6, 15, and 17, Packer does not expressly teach wherein the time constant of the RC accumulator network chosen to represent a number of firings of the weapon over a time period is between 1 second and 3600 seconds and wherein the time constant of the RC accumulator network chosen to represent a time between successive firings of the weapon is between 10 milliseconds and 300 milliseconds.
Quinn teaches a rounds counter module (30) for a weapon (Fig. 1) including an analog electronics module (50) comprising an RC filter (57) including a capacitor (C3) and a resistor (R4), where the capacitor and resistor function as an analog RC circuit which responds to positive impulse signals by reducing bandwidth, capturing and holding peak signal voltage, and allowing the signal voltage to then slowly decay according to the time constant determined by the product of the capacitor and the resistor, the result of which is that shock-induced impulse signals are “stretched” and therefore can be accurately captured by a digital electronics module (60) without the need for high frequency clocking/sampling of the short duration sensor signals (col. 9 lines 24-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a time constant between 1 second and 3600 seconds to represent the number of firings of the weapon over a time period and to choose a time constant between 10 milliseconds and 300 milliseconds to represent the time between successive firings of the weapon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 2010/0251586) as applied to claims 1 and 13 above, respectively, and further in view of Grier (US 10060689), herein ‘Grier’.
Regarding claims 7 and 18, Packer discloses wherein the voltage measurement element is configured to measure a value of a difference in potential across the terminals of the capacitor 
Grier teaches a firearm system (10) comprising a control circuit (70000) including a capacitor and a resistor (Fig. 32) and further an optoisolator linking the two sides of the circuit with an LED and a photodetector such that when a pulse passes through the LED, it can illuminate for a length of time that can then be translated into a voltage output signal (col. 39 lines 29-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the voltage measurement element of Packer to comprise optocouplers as taught by Grier in order to electrically isolate circuitry to avoid any possibility of spurious signals (Grier; col. 39 lines 25-28). 
Regarding claims 8 and 19, the modified Packer discloses a storage memory (162) configured to store the value of the difference in potential across the terminals of the capacitor during firing (par. 31; par. 42).
Conclusion
Claims 1 and 3-19 are rejected. Claim 2 is cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641